Citation Nr: 1132777	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the service-connected postoperative residuals of right (minor) biceps tendon repair with degenerative joint disease on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO confirmed and continued a previously assigned 20 percent rating for the service-connected status post right biceps tendon repair with degenerative joint disease, denying the Veteran's claim for increase.  The Veteran timely appealed that determination.  

The case was initially before the Board in June 2007, at which time it was remanded to the RO for additional development of the record.  Before the case was returned to the Board, the RO issued a rating decision in August 2008 that increased the schedular disability rating from 20 percent to 30 percent for the service-connected status post right biceps tendon repair with degenerative joint disease, effective from December 11, 2003, the date of the Veteran's claim for increase.  As this award was not a complete grant of benefits, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a November 2008 decision, the Board denied entitlement to a schedular disability rating in excess of 30 percent for the service-connected status post right biceps tendon repair with degenerative joint disease.  The issue of entitlement to an increased rating on an extra-schedular basis for the service-connected status post right biceps tendon repair with degenerative joint disease was remanded back to the RO for additional development of the record.  

Because the RO was not compliant with the Board's November 2008 remand instructions, the case was remanded again in February 2010 for additional development of the record.  The case is now, once more, before the Board for appellate review.  

The issue of entitlement to a TDIU has been raised by the record, but the issue has not yet been adjudicated.  In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court clarified that a TDIU claim is part of the Veteran's increased rating claim where, as here, the Veteran claims unemployability due to his service-connected disability and the schedular rating is less than total.  Therefore, the proper remedy here is for the Board to remand, rather than refer, the TDIU component of the increased rating issue to the AOJ for proper development and adjudication.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Postoperative residuals of right (minor) biceps tendon repair with degenerative joint disease manifests with severe injury to Muscle Group V of the nondominant upper extremity, but without fibrous union or nonunion of the humerus, or ankylosis of the scapulohumeral articulation.

2.  The manifestations of the postoperative residuals of right (minor) biceps tendon repair with degenerative joint disease, which include chronic pain, painful movement, limitation of motion, recurrent subluxation, tenderness, weakness and moderate to severe glenohumeral degenerative joint disease, are adequately contemplated by the schedular criteria.


CONCLUSION OF LAW

The criteria for an extraschedular rating in excess of 30 percent for postoperative residuals of right (minor) biceps tendon repair with degenerative joint disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 5010, 5200-5203, 5305 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice requirements have been satisfied by correspondence dated in January 2004 and July 2007.  In those letters, VA informed the Veteran that in order to substantiate his claim for an increased rating, he needed to show that his service-connected disability had undergone an increase in severity.  These letters also provided examples of evidence he could submit to substantiate the claim, and of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess.  These letters also notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim; and identified his duties in obtaining information and evidence to substantiate his claim.  The Veteran was not provided specific notice as to how to substantiate entitlement to an extraschedular rating, but an August 2008 supplemental statement of the case (SSOC) contained such notice.  While post-decisional documents, such as an SSOC, cannot generally provide legally sufficient 38 C.F.R. § 3.159 notice, the SSOC should have served to put the Veteran on notice as to what was required to substantiate entitlement to an extraschedular rating.  Moreover, any timing deficiency was cured by the readjudication of the claim by way of the SSOCs issued in December 2009 and April 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA must also make reasonable efforts to assist a veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service treatment records and VA treatment records.  The Veteran also was afforded VA examinations in conjunction with his claim.  VA also attempted to obtain information from the Veteran's two former employers to assist in the development of the claim, by way of letters sent in June 2009 and October 2009.  Only one employer, the Parsons Brinckerhoff Group Administration, Inc., has returned a completed VA Form 21-4192.  The other employer, the Service Employment Redevelopment/Senior Community Service Employment Program (SER/SCSEP), did not respond the requests for information.  Requests for information were also sent to the Golden Years Senior Center, which is the Veteran's host training agency for the SER/SCSEP work training program.  In June 2009, the director at the Golden Years Senior Center responded that the VA Form 21-4192 was not included in the request for information.  The RO sent an additional request, along with the VA Form 21-4192 in October 2009; however, no further response was received.  The Veteran has indicated that he has no further evidence to submit.

Finally, this case was previously before the Board in June 2007, November 2008, and February 2010, and was remanded for additional development on each occasion.  Upon current review, there has been substantial compliance with the previous remand directives.  The June 2007 remand instructed the RO or the Appeals Management Center (AMC) to obtain VA treatment records dated since November 2004 and to afford the Veteran a VA examination.  This was accomplished.  The November 2008 remand instructed the RO/AMC to contact the Veteran and request that he identify any and all employment from December 2003 to 2007; obtain VA records since July 2008; and forward the claims file to the Director of Compensation and Pension (C&P) Service for consideration of an increased rating on an extraschedular basis.  These directives were all accomplished, with the exception of submission of the Veteran's claims file to the Director of C&P.  In the February 2010 remand, the Board instructed the RO/AMC to once again contact the Veteran's former employers, specifically, the Parsons Brinckerhoff Group Administration, Inc. for information related to the Veteran's former employment; obtain VA records since April 2009; and to forward the claims file to the Director of C&P as previously instructed.  There has been substantial compliance with the Board's February 2010 remand directives.  

Analysis

The Veteran seeks an evaluation in excess of 30 percent for the postoperative residuals of right (minor) biceps tendon repair with degenerative joint disease on an extraschedular basis.

In a decision of November 2008, the Board denied entitlement to a schedular evaluation in excess of 30 percent for the postoperative residuals of right (minor) biceps tendon repair with degenerative joint disease.  Noted at the time was that the 30 percent evaluation in effect contemplated the presence of severe injury to Muscle Group V of the nondominant upper extremity, and represented the maximum schedular evaluation available for the residuals of service-connected injury to Muscle Group V (of the nondominant upper extremity).  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability to determine whether the disability picture is adequately contemplated by the rating schedule. Id. 

In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the rating schedule is inadequate to evaluate the claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  In other words, the Board may not address the issue in the first instance.  

In September 2010, the Director of VA's Compensation and Pension Service considered the issue of entitlement to an extraschedular rating for the Veteran's right shoulder disability in accordance with 38 C.F.R. § 3.321(b).  The Director determined that the evidence in this case did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

Because the appropriate first line authority has adjudicated entitlement to an extraschedular rating, the Board may now consider the issue.  The threshold question is whether the rating criteria adequately contemplate the Veteran's disability.  

As discussed in the Board's November 2008 decision, the evidence of record, which includes VA outpatient treatment records and VA examination reports from February 2004 and July 2008, show that the Veteran's right shoulder disability manifests primarily with symptoms of chronic pain, painful movement, limitation of motion, recurrent subluxation, tenderness, weakness, and moderate to severe glenohumeral degenerative joint disease.  The diagnosis provided by the VA examiner in February 2004 was status post biceps tendon repair with residual scar, degenerative joint disease, and limitation of motion.  The July 2008 VA examiner provided a diagnosis of postoperative residuals of biceps repair of the right shoulder, with moderate to severe glenohumeral degenerative joint disease, supraspinatus and bicipital tendinitis, with residuals of chronic pain and a loss of range of motion and recurrent subluxation; and right biceps post surgical repair, with residuals of muscle weakness (Muscle Group V).  

The Veteran's right shoulder disability is currently evaluated at 30 percent, pursuant to 38 C.F.R. § 4.73, DC 5305 for rating muscle disabilities.  Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. Id.  Diagnostic Code 5305 in particular contemplates the presence of injury to Muscle Group V of the nondominant upper extremity; specifically, the flexor muscles of the elbow, the biceps, the brachialis, and the brachioradialis.  A 30 percent rating is the maximum schedular evaluation available for the residuals of a severe injury to Muscle Group V (of the nondominant upper extremity).  38 C.F.R. § 4.73, DC 5305 (2010).  The Veteran's symptoms of weakness, chronic pain and tenderness are adequately contemplated in the current 30 percent maximum rating assigned under DC 5305, as the criteria of this diagnostic code contemplates such symptoms, which are typical for muscle-related injuries.  See 38 C.F.R. § 4.56 (2010).  Indeed, as provided in 38 C.F.R. § 4.56, for VA rating purposes the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  

The schedular criteria also specifically provide for rating shoulder disabilities on the basis of limitation of motion of involved joints; or other impairment of the humerus, clavicle, and scapula; or ankylosis.  See 38 C.F.R. §§ 4.71a, DC 5200-5203 (2010).  As indicated, additional manifestations of the Veteran's service-connected right shoulder disability include limited motion, recurrent subluxation, tenderness, weakness and moderate to severe glenohumeral degenerative joint disease.  These manifestations are all contemplated in the criteria set forth for rating shoulder disabilities, specifically diagnostic codes 5200 through 5203 which address ankylosis, limitation of motion, recurrent dislocation/subluxation, and other forms of impairment of the humerus, scapula, and clavicle.  See Id.  Further, and as indicated in the Board's November 2008 decision, although these schedular criteria provide for evaluations higher than 30 percent, the Veteran's right shoulder disability has not manifested with the symptoms required to achieve such higher ratings- such as unfavorable ankylosis of the scapulohumeral articulation of the right shoulder with abduction limited to 25 degrees from the side (See DC 5200) or a fibrous union or nonunion (e.g. a false flail joint) of the humerus (See DC 5202).  
For these reasons, the Veteran's disability picture (e.g. his disability level and right shoulder symptomatology) is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The 30 percent schedular rating contemplates that there is commensurate industrial impairment.  The assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, the schedule provides for a greater evaluation for additional or more severe symptoms which simply are not present in this case.  Because the current schedular criteria adequately compensates the Veteran for the current level of disability and symptomatology of his right shoulder disorder, the threshold for an extraschedular rating is not met and the second step of the inquiry need not be addressed.  

Additionally, even if the available schedular evaluation for the shoulder disability was inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In this respect, the evidence of record does not show the right shoulder disability has required frequent periods of hospitalization.  VA treatment records reflect only outpatient treatment for the right shoulder disability and the Veteran has not reported any recent periods of hospitalization due to his right shoulder disability.  The Veteran has alleged, however, that his shoulder disability has caused marked interference with his past employment.  At his VA examination in February 2004, he reported that he worked full time as a toll booth attendant since 2003, but it had been getting difficult for him to perform that job (as he had to continuously open and close the toll booth window) and particularly, during cold weather.  At the VA examination in July 2008, he indicated that he had left his toll booth position in 2007 due to right shoulder pain.  

In June 2010 the Veteran's former employer, the Parsons Brinckerhoff Group Administration, Inc., provided a completed VA Form 21-4192 that showed the Veteran had worked for the company as an Operators Maintenance Technician (referred to by the Veteran as a tollbooth operator), since December 2002 and had terminated his employment in December 2006 because he relocated to another state.  This information does not support a finding that the Veteran left his job in the toll booth due to his right shoulder disability.  In the Veteran's December 2008 statement, he reported that in October 2008 he began a 20-hour per week training program doing light janitorial work for the SER/SCSEP work program.  The SER/SCSEP did not respond to VA's inquiries for employment information that were sent in June 2009 and October 2009.  The Golden Years Senior Center, which is the Veteran's host training agency for the SER/SCSEP work training program, did not respond to a follow-up inquiry for employment information that was sent in October 2009.  There is no other evidence to indicate a marked interference with employment due to the right shoulder disability.  The current schedular criteria adequately compensate the Veteran for the current level of disability and symptomatology of his right shoulder disorder.  Consequently, an extraschedular rating for the service-connected postoperative residuals of right (minor) biceps tendon repair with degenerative joint disease is denied.

ORDER

An increased rating for the service-connected postoperative residuals of right (minor) biceps tendon repair with degenerative joint disease on an extraschedular basis, is denied.


REMAND

In the Veteran's December 2003 claim for an increased rating, he requested a 100 percent disability rating due to his service-connected disabilities.  At his July 2008 VA examination, the Veteran reportedly recently retired from his job because he could no longer do heavy lifting as a result of his service-connected right shoulder disability.  In a December 2008 statement, the Veteran indicated that he began training 20 hours per week doing light janitorial work; however, it is unclear whether the Veteran is currently working.  In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court clarified that a TDIU claim is part of the Veteran's increased rating claim where, as here, the Veteran claims unemployability due to his service-connected disability and the schedular rating is less than total.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Veteran combined schedular evaluation does not meet the schedular requirements for assignment of a TDIU and it is unclear whether the Veteran is employed.  He essentially alleges that his service-connected disabilities prevent him from obtaining gainful employment.  While he has been afforded VA examinations, an opinion as to his unemployability due solely to his service-connected disabilities and the impact of those disabilities on his employability is not of record.  Thus, he should be afforded a VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the criteria necessary to substantiate a TDIU claim.  Include a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for the Veteran to fill out.  

2.  Ask the Veteran to identify all health care providers that have treated him for his service-connected disabilities, and invite him to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.

3.  After completion of the above, schedule the Veteran for a VA examination, to evaluate whether he is unemployable as a result of his service-connected disabilities.  The claims folder must be made available to and be thoroughly reviewed by the examiner in connection with the examination.  The examiner should indicate whether the Veteran is unemployable due to his service-connected disabilities.  In particular, the examiner should indicate the effect the Veteran's disabilities have on his ability to obtain and maintain gainful employment.  The Veteran's education and work history may be considered, but age may not be a factor.  The rationale for any opinion expressed should be clearly stated.  If the requested opinion cannot be given, the examiner should state the reason why.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should adjudicate the issue of entitlement to TDIU.  If the determination remains unfavorable, the Veteran should be provided with an SSOC that summarizes the pertinent evidence and fully cites the applicable legal provisions.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
L.B. Cryan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


